Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on June 21, 2021.
As directed by the amendment: Claims 1, 4, and 9 were amended.  Claims 1, 3-4, 8-16, and 18 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
It is noted that Applicant appears to have used the term “sofa” to include chairs, because Figure 1 is stated to be a “sofa.” For purposes of Examination, “sofa” has been interpreted to include chairs and/or couches. Furthermore, it is noted that the phrase “sofa” is recited in the preamble, and this recitation has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
a “continuous first surface” contacting an inner wall (claim 1, claim 4) lacks antecedent basis in the specification.
a “continuous second surface” having a middle portion supported by the massage airbag (claim 1, claim 4) lacks antecedent basis in the specification.
Drawings
Figure 6, from the drawings filed September 23, 2020, is objected to as containing new matter. There is nothing in the originally filed disclosure to support Figure 6 because none of the original cross-sectional views indicate the plane upon which the sectional view is taken. However, figure 6 now appears to show that the plane is taken from a side view.
The drawings are objected to because Figures 3-6 are cross-sectional views (as indicated by the hatched lines, and internal components shown), but the plane upon which the sectional view is taken has not been indicated on the view from which the sections is cut by a broken line. See 37 CFR 1.84(h)(3).
The drawings are objected to because the massage airbag (5, Figs. 3-6) is depicted with hatching, but an airbag would not be solid in a cross-sectional view. It would be filled with air.
The drawings are objected to because the layered filler (4, Figs. 3-6) is depicted with cross hatching, but it is stated to be a sponge material in the specification (see the last sentence of [0024]). A sponge material should follow the hatching drawing symbol depicted in MPEP 608.02(IX).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “backrest portion is .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-4, 8-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 15-17 recite “the layered filler comprises a continuous first surface contacting an inner wall of the accommodating cover and a continuous second surface having a middle portion supported by the massage airbag” which is new matter. The originally filed disclosure states that the layered filler may be a sponge material, but makes no mention of the layered filler having “continuous” first and second “surfaces.”  A sponge material would naturally have a plurality of openings throughout, and thus it would not be considered a “continuous” surface. Applicant has not provided any other example of what the layered filler material may be, other than a sponge material. Furthermore, Applicant’s originally filed figures only have cross-sectional views depicted from one perspective. Thus, nothing definitive can be gleaned from these views to support this new limitation of “continuous” first and second “surfaces.”  
Claim 4, lines 12-14 recite “the layered filler comprises a continuous first surface contacting an inner wall of the accommodating cover and a continuous second surface having a middle portion supported by the massage airbag” which is new matter. The from one perspective. Thus, nothing definitive can be gleaned from these views to support this new limitation of “continuous” first and second “surfaces.”  
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 15-17 recite first and second “continuous” surfaces, and it is unclear what Applicant considers to be the definition of “continuous” because the phrase does not appear in the originally filed disclosure, and the material that Applicant is considering a continuous surface is disclosed to be a sponge material. A sponge 
Claim 4, lines 12-14 recite first and second “continuous” surfaces, and it is unclear what Applicant considers to be the definition of “continuous” because the phrase does not appear in the originally filed disclosure, and the material that Applicant is considering a continuous surface is disclosed to be a sponge material. A sponge material would naturally have a plurality of openings throughout, and thus it would not be considered a “continuous” surface based upon the ordinary definition of the term. 

The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bodeen (3,974,827) in view of Berney et al. (2019/0110617), and Sumergrade (3,411,164).
Regarding claim 1, Bodeen discloses a massage sofa (chair, Fig. 1) having a seat portion (chair seat J, Fig. 1) and a backrest portion (all the elements shown in Fig. 3 are the “backrest portion”), wherein the backrest portion has an accommodating cover (cover G, Fig. 1, which encloses the other layers, see col. 3, lines 17-19), a baffle plate (back support B, Fig. 3, Fig. 5) separating the accommodating cover (G) into a first accommodating cavity (space between baffle plate B and the rear side of cover G, containing rear layer A of foam, Fig. 3) and a second accommodating cavity (space between the front side of cover G and baffle plate B, containing front layer F of foam, Fig. 3), wherein the second accommodating cavity (space between the front of cover G and baffle plate B, containing foam F in Fig. 3) is located at a front side of the first accommodating cavity (space between baffle plate B and the rear side of cover G, containing rear layer A of foam, Fig. 3); the accommodating cover (G) is provided with a massage airbag (air inflatable bladder C, Fig. 3) inside, the massage airbag (C) is located between the accommodating cover (G) and the baffle plate (B, see Fig. 3), and the baffle plate (B) has a stiffness (“made of a hard flexible plastic or fiber glass” see col. 1, lines 55-56) greater than a stiffness of the accommodating cover (G, “made of vinyl cushion-type material” see col. 3, lines 19-20; see also. col. 1, line 67, through col. 2, line 10, the bladder expands towards the user due to the baffle plate B having a greater stiffness than the accommodating cover G); wherein a filler (foam layer A, Fig. 3) is disposed in the first accommodating cavity (space between baffle plate B and the 
Bodeen does not specifically state that the foam filler (A) is “flocculent.” However, flocculent materials are well known to be comfortable and suitable for furniture or cushioning elements, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the filler material of Bodeen to utilize a flocculent filler, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the foam filler layer of Bodeen with a flocculent filler such as layers of wool or cotton as taught by Berney because this is a simple substitution of one known cushioning material for another known cushioning material and would provide expected results of a comfortable cushion for a user to rest upon.
The modified Bodeen/Berney device is still silent regarding the baffle plate being sewn into the accommodating cover; the accommodating cover, the baffle plate, and the massage airbag being fixed together.
Sumergrade teaches a related cushioning device (pillow 10, Fig. 1) with a massage airbag (inflatable member 60, Fig. 4), a cover (outer layer(s) 12, 14, Figs. 1-3), and at least one baffle plate (partitions 24, 32, Figs. 1-4). These various segments (baffle partitions 24, 32, as well as the layers 12, 14, and inflatable member 60 in Figs. 1-4) are fixed (sewn) together (see col. 1, lines 53-56; col. 2, lines 31-39, and see the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover, baffle plate, and massage airbag of Bodeen/Berney to be sewn together as taught by Sumergrade because sewing is a well-known technique which provides a predictable result of fastening the various elements in place. This would be desirable in order to prevent the airbag from mistakenly moving around in the cushion, aside from the desired inflation movements. Furthermore, the baffle plate (B, Fig. 3 of Bodeen) is still located inside the accommodating cover (G, Fig. 3 of Bodeen) in the modified device, and it has now been sewn into place in the accommodating cover.
Regarding claim 13, the modified Bodeen/Berney/Sumergrade device discloses wherein the flocculent filler (foam layer A, Fig. 3 of Bodeen, as modified by the pillow fill material taught by Berney) is made of a cotton fiber material (“pillow fill material such as feather down, wool, cotton or synthetic fabric materials in layers or particulates” see the third sentence of [0031] of Berney).
Regarding claim 14, the modified Bodeen/Berney/Sumergrade device states that pillow fill material such as feather down, wool, cotton or synthetic fabric materials in layers or particulates (see the third sentence of [0031] of Berney), but does not specifically state pearl cotton could be used. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cotton material of Bodeen/Berney/Sumergrade to be pearl cotton, since it has been held to be within the In re Leshin, 125 USPQ 416. Pearl cotton would be expected to be a suitable choice for a cushioning material because Berney already suggests using cotton materials, and selecting a particular type of cotton merely involves ordinary skill in the art. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bodeen (3,974,827) in view of Berney et al. (2019/0110617), and Sumergrade (3,411,164), as applied to claim 1 above, and further in view of Liang (5,429,585).
Regarding claim 3, the modified Bodeen/Berney/Sumergrade device is silent regarding a heating member capable of performing thermal radiation therapy on a user is disposed at a side adapted to contact a back of the user between the accommodating cover (G) and a layered filler (4, Fig. 3). However, the use of a heating member is well known in the massage area.
Furthermore, Liang teaches a related massage support cushion (Figs. 5-7) which includes a heating member (heating device 4, Fig. 9) capable of performing thermal radiation therapy (via heating circuit 43, Fig. 9) on a user is disposed at a side adapted to contact a back of the user (the side seen in Figs. 5-7) between an accommodating cover (slip cover 1, Fig. 9) and a filler (soft pad 3, Fig. 9; see col. 3, lines 13-15 “heating device 4 … is disposed between the slip cover 1 and the front side of the soft pad 3”). This allows a user to receive both heating and massaging effects (see the last two lines of the Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of .
Claim(s) 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bodeen (3,974,827) in view of Berney et al. (2019/0110617), Sumergrade (3,411,164) and Kirby (4,108,492).
Regarding claim 4, Bodeen discloses a massage sofa (chair, Fig. 1) having a seat portion (chair seat J, Fig. 1) and a backrest portion (all the elements shown in Fig. 3 are the “backrest portion”), wherein the backrest portion has an accommodating cover (cover G, Fig. 1, which encloses the other layers, see col. 3, lines 17-19), a baffle plate (back support B, Fig. 3, Fig. 5) separating the accommodating cover (G) into a first accommodating cavity (space between baffle plate B and the rear side of cover G, containing rear layer A of foam, Fig. 3) and a second accommodating cavity (space between the front side of cover G and baffle plate B, containing front layer F of foam, Fig. 3), the baffle plate (B) is provided with a massage airbag (air inflatable bladder C, Fig. 3), the massage airbag (C, Fig. 3, Fig. 5) is located in the second accommodating cavity (see Fig. 3, the airbag C is located in the space between the front of cover G and baffle plate B), and the baffle plate (B) has a stiffness (“made of a hard flexible plastic or fiber glass” see col. 1, lines 55-56) higher than a stiffness of the accommodating cover (G, “made of vinyl cushion-type material” see col. 3, lines 19-20; see also. col. 1, line 67, through col. 2, line 10, the bladder expands towards the user due to the baffle plate B having a higher stiffness than the accommodating cover G); wherein a  layered filler (flap 4, Fig. 3) is disposed in the second accommodating cavity (space between the 
Bodeen does not specifically state that the foam filler (A) is “flocculent.” However, flocculent materials are well known to be comfortable and suitable for furniture or cushioning elements, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the filler material of Bodeen to utilize a flocculent filler, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the foam filler layer of Bodeen with a flocculent filler such as layers of wool or cotton as taught by Berney because this is a simple substitution of one known cushioning material for another known cushioning material and would provide expected results of a comfortable cushion for a user to rest upon.
The modified Bodeen/Berney device is still silent regarding the baffle plate being sewn into the accommodating cover; the accommodating cover, the baffle plate, and the massage airbag being fixed together.
Sumergrade teaches a related cushioning device (pillow 10, Fig. 1) with a massage airbag (inflatable member 60, Fig. 4), a cover (outer layer(s) 12, 14, Figs. 1-3), and at least one baffle plate (partitions 24, 32, Figs. 1-4). These various segments (baffle partitions 24, 32, as well as the layers 12, 14, and inflatable member 60 in Figs. 1-4) are fixed (sewn) together (see col. 1, lines 53-56; col. 2, lines 31-39, and see the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover, baffle plate, and massage airbag of Bodeen/Berney to be sewn together as taught by Sumergrade because sewing is a well-known technique which provides a predictable result of fastening the various elements in place. This would be desirable in order to prevent the airbag from mistakenly moving around in the cushion, aside from the desired inflation movements. Furthermore, the baffle plate (B, Fig. 3 of Bodeen) is still located inside the accommodating cover (G, Fig. 3 of Bodeen) in the modified device, and it has now been sewn into place in the accommodating cover.
The modified Bodeen/Berney/Sumergrade device is still silent regarding the accommodating cover being inside the backrest portion. However, this merely involves a rearrangement of parts.
Furthermore, Kirby teaches a related seat (Fig. 1) that has a seat portion (seat cushion assembly 15, Fig. 1) and a seat back portion (area between supports 14a, 16a, Fig. 1) including at least one pocket (pockets 34a-34d, Fig. 1; and a larger pocket formed by 34x, 34y, Fig. 1; see col. 2, lines 65-68 and col. 4, lines 5-7) that is sized to allow removable insertion of an inflatable cushion (such as inflatable cushion 38, Fig. 1; see col. 3, lines 7-9 and col. 4, lines 5-7). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the backrest portion of Bodene/Berney/Sumergrade to include at least one pocket configured to allow the 
Regarding claim 18, the modified Bodeen/Berney/Sumergrade/Kirby device discloses wherein the accommodating cover (G, Bodeen) is a separate component (it is distinct from the other components such as the airbag C and the baffle plate B) which is directly disposed on a front side of the flocculent filler (A, see Figure 5, the cover G is directly on a front side of the filler A; see also col. 1, lines 63-66 of Bodeen, the cover will thus be directly disposed at least around the margins of the layer A) in the backrest portion (the filler A is in the backrest portion).
Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bodeen (3,974,827) in view of Berney et al. (2019/0110617), Sumergrade (3,411,164), and Kirby (4,108,492) as applied to claim 4 above, and further in view of Liang (5,429,585).
Regarding claim 8, the modified Bodeen/Berney/Sumergrade/Kirby device is silent regarding a heating member capable of performing thermal radiation therapy on a user is disposed at a side of the accommodating cover (G) adapted to contact a back of the user. However, the use of a heating member is well known in the massage area.
Furthermore, Liang teaches a related massage support cushion (Figs. 5-7) which includes a heating member (heating device 4, Fig. 9) capable of performing thermal radiation therapy (via heating circuit 43, Fig. 9) on a user is disposed at a side adapted 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bodeen/Berney/Sumergrade/Kirby to include a heating member disposed between the accommodating cover and the layered filler as taught by Liang so that a desirable heating effect may be provided along with the massaging effects.
Regarding claim 9, the modified Bodeen/Berney/Sumergrade/Kirby/Liang device discloses wherein the heating member (4, Fig. 9 of Liang) is arranged between the accommodating cover (G, Bodeen) and the filler (flap 4, Bodeen. In the modified device, as taught by Liang’s heater which is between a cover 1 and a filler 3, see Fig. 9 and col. 3, lines 13-15).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bodeen (3,974,827) in view of Berney et al. (2019/0110617), Sumergrade (3,411,164), and Kirby (4,108,492) as applied to claim 4 above, and further in view of Leventhal (5,836,900).
Regarding claim 10, the modified Bodeen/Berney/Sumergrade/Kirby device discloses wherein the accommodating cover (G) is an accommodating cover “made of vinyl cushion-type material” (see col. 3, lines 19-20 of Bodeen) and thus is silent regarding the use of a nylon material.
In re Leshin, 125 USPQ 416.
Furthermore, Leventhal teaches a related patient massaging cushion (Fig. 1) which includes an accommodating cover (cover 14, Fig. 10) which surrounds a pair of cushioning layers (foam layers 20, 22, Fig. 8). The accommodating cover (14) is made of a nylon material (“suitable material for the covering 14 is a stretchable fabric such as knitted nylon” see col. 4, lines 11-13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the accommodating cover of Bodeen/Berney/Sumergrade/Kirby to be nylon as taught by Leventhal because this is shown to be a suitable stretchable fabric for the purpose of covering a cushion.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bodeen (3,974,827) in view of Berney et al. (2019/0110617) Sumergrade (3,411,164), and Liang (5,429,585) as applied to claim 3 above, and further in view of Wu (6,511,446).
Regarding claim 11, the modified Bodeen/Berney/Sumergrade/Liang device does not specifically state the heating member includes a positive temperature coefficient 
For example, Wu teaches a related massage cushion (Fig. 1, Fig. 3) which may be coupled to a chair (see Fig. 5), and the massage cushion includes a heating member including a PTC heating plate (heat generator 3, Fig. 2, shown to be in a plate form and stated to be formed by a ceramic-made electric resistance of positive temperature coefficient, see col. 2, lines 18-21). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating member of Bodeen/Berney/Sumergrade/Liang to be a PTC heating plate as taught by Wu because this is a simple substitution of one known heating element for a massage cushion for another known heating element for a massage cushion, and thus would provide expected results of being able to selectively apply heat to a user sitting against the massage cushion.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bodeen (3,974,827) in view of Berney et al. (2019/0110617), and Sumergrade (3,411,164), as applied to claim 1 above, and further in view of Arkans et al. (4,320,746).
Regarding claim 12, the modified Bodeen/Berney/Sumergrade/Wilhoit device is silent regarding the baffle plate being made of wool felt or nylon material. However, these materials are known in the art and merely provide expected results.
Furthermore, Arkans teaches a related inflatable device (Fig. 2) which includes a baffle plate made of nylon material (inelastic cover sheet 36, Fig. 2, is stated to be made 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the baffle plate of Bodeen/Berney/Sumergrade to be a nylon material as taught by Arkans because this material choice will provide an expected result of enhancing the compressive action of the massage airbag and permitting lower fluid volumes to be required.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bodeen (3,974,827) in view of Berney et al. (2019/0110617), and Sumergrade (3,411,164) as applied to claim 1 above, and further in view of Summerville (2,684,672).
Regarding claim 15, the modified Bodeen/Berney/Sumergrade device is silent regarding the layered filler (4, Fig. 3 of Bodeen) being made of sponge. However, the use of sponge as a cushioning material is well known in the art.
Furthermore, Summerville teaches a related body supporting cushion (Figs. 1-2) which includes an outer cover (outside fabric cover 33, Fig. 2), a massage air bag (pulsating pad 30, Fig. 1; see also the bag 10 with plurality of inflatable cells 12, 14, Fig. 3), and a sponge layer (pressure dispersing pad 32, Figs. 1-2; see col. 4, lines 9-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the layered filler of Bodeen/Berney/Sumergrade to be made of a sponge material as taught by Summerville .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bodeen (3,974,827) in view of Berney et al. (2019/0110617), and Sumergrade (3,411,164) as applied to claim 1 above, and further in view of Leventhal (5,836,900).
Regarding claim 16, the modified Bodeen/Berney/Sumergrade device discloses the accommodating cover (G, Fig. 3 of Bodeen) is multi-layered (there is a layer configured to contact the user, and another layer configured to contact the chair back, see Fig. 1, Fig. 3), but is silent regarding the cover being a nylon cloth cover.
However, nylon cloth materials are well known to be relatively comfortable and suitable for use in covers, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vinyl cover material of Bodeen/Berney/Sumergrade to utilize a nylon material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Furthermore, Leventhal teaches a related patient massaging cushion (Fig. 1) which includes an accommodating cover (cover 14, Fig. 10) which surrounds a pair of cushioning layers (foam layers 20, 22, Fig. 8). The accommodating cover (14) is made of a nylon cloth material (“suitable material for the covering 14 is a stretchable fabric such as knitted nylon” see col. 4, lines 11-13).
.
Response to Arguments
Applicant's arguments filed June 21, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that Bodeen fails to disclose the layered filler comprising a continuous first surface contacting an inner wall of the accommodating cover and a continuous second surface having a middle portion supported by the massage airbag because it has a U-shaped cut in the layer of foam F (see the first two paragraphs of page 9 of the Remarks), this argument is not well taken. Applicant has not recited that the layered filler is an entirely continuous surface. Instead, the layered filler merely “comprises” a continuous first surface and a continuous second surface. The layered filler of Bodeen comprises a continuous first surface (the upper surface of the rectangular flap 4, Fig. 5) and a continuous second surface (the lower surface of the rectangular flap 4, Fig. 5). The U-shaped cut of Bodeen’s flap merely forms an edge of the flap. The rectangular flap still has continuous surfaces.
Regarding the argument that Bodeen teaches away from the features since the flap 4 of Bodeen plays a very important role as mentioned in lines 7-16 of column 3 (see the second and third paragraphs of page 9 of the Remarks), this argument is not well taken. First, Bodeen’s flap still reads on the recited claim language, as stated in the entirely continuous surface (which would be new matter), there is nothing in Bodeen that actually teaches away from such a modification. A “teaching away” requires a reference to actually criticize, discredit, or otherwise discourage investigation into the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Furthermore, it is noted that "[w]e will not read into a reference a teaching away from a process where no such language exists." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1364 (Fed. Cir. 2006).”  In the instant case, there is no language in the disclosure of Bodeen which actually criticizes, discredits, or discourages the use of layered filler having an entirely continuous surface. The benefits pointed out by Applicant in col. 3, lines 7-16 would still be met as long as there is a layer of foam or similar material positioned between the bladder and the user. By being positioned between the bladder and the user, any layer of foam or similar material would protect the bladder from abrasion and provide additional comfort to the person using the device.
Regarding the argument that Bodeen fails to disclose that a baffle plate is sewn into the accommodating cover by sewing (see the last paragraph of page 9 of the Remarks, through the first full paragraph of page 10 of the Remarks), this argument is not well taken. Bodeen was modified by the teachings of Sumergrade to have its components sewn together. Sewing is well known.
Regarding the argument that Bodeen’s base support B with its rear layer A and front layer F together with the bladder C are only enclosed in a cover G… and the rear layer A is a flexible filler not an elasticity filler, the rear layer A cannot elastically support the base support B, no such strong massage effect as the claimed invention in language of the claims patentably distinguishes them from the references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koutsouradis et al. (2016/0278535) discloses a related inflatable cushion inserted in the back area of a body support. Colasanti et al. (5,076,643) discloses a related inflatable cushion mounted to a baffle support. Alter (4,789,202) discloses a related inflatable cushion surrounded by layers of foam, with the layers sewn together. Winston (4,067,078) discloses a related inflatable cushion for a back rest. Swann (3,348,880) discloses a related inflatable cushion for a back rest. Sopko Jr. (3,145,054) discloses a related inflatable cushion for a back rest, with a rigid baffle support. Frey (1,361,453) discloses a related inflatable cushion for a back rest. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785        


/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785